NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JESUS BENITEZ REYES,               )
DOC #Y05608,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-4653
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Jesus Benitez Reyes, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.